Deen, Presiding Judge.
The appellees, Robert and Geneva Watkins, commenced this action against Winston Lawson, seeking to recover (1) money allegedly borrowed by Lawson, (2) his share of the legal expenses incurred with *246the foreclosure of a night club jointly owned by the Watkinses and Lawson, and (3) attorney fees. A jury found in favor of the appellees on some of their claims, and the trial court entered judgment for the Watkinses in the amount of $5,500 for various loans, $500 for the foreclosure costs, and $3,740 attorney fees. This appeal by Lawson followed. Held:
Decided September 6, 1988.
S. Phillip Brown, for appellant.
Roosevelt Warren, Edwin S. Varner, Jr., for appellees.
1. In all except one of his enumerations of error, Lawson contends that the trial court erred in denying his motion for directed verdict on the various claims asserted by the Watkinses. To support his contentions, Lawson submitted only the portion of the trial transcript containing Robert Watkins’s testimony and the hearing on the motion for directed verdict.
“When the only question for determination requires a consideration of the evidence and where no transcript of the evidence is contained in the record, the judgment of the trial court must be affirmed. [Cit.]” Brown v. Donahoo, 141 Ga. App. 309, 310 (233 SE2d 269) (1977). Lawson’s appeal from the denial of his motion for directed verdict requires consideration of all the evidence, and his submission of the transcript of the testimony of one witness presents an insufficient record for that purpose. “Where the appellant fails to bring up a transcript or otherwise meet his burden of affirmatively showing error by the record, the judgment will not be disturbed. [Cit.]” Welch v. Mercer, 165 Ga. App. 776 (302 SE2d 629) (1983).
2. Lawson’s other enumeration of error concerning his motion to establish a right of set-off, filed several weeks after the trial and jury verdict but before entry of judgment on the verdict, is without merit.

Judgment affirmed.


Carley and Sognier, JJ., concur.